Case 1:19-cv-05652-AT Document1 Filed 06/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
DOROTHY BROWN, Docket No.:
Plaintiff,
vs. COMPLAINT
USA TRUCK, INC., and RICHARD HALLOWAY
' JURY TRIAL DEMANDED
Defendant.
xX

 

Plaintiff, by her attorneys, YADGAROV & ASSOCIATES, PLLC, complaining of the
Defendants, respectfully alleges, upon information and belief, as follows:
PARTIES, JURISDICTION, VENUE
1. At ‘all times herein mentioned, Plaintiff, DOROTHY BROWN, was and still is a
resident of the County of KINGS, State of New York.

2. At all times herein mentioned, Defendant, USA TRUCK, INC. , was, and still is, a

 

corporation incorporated pursuant-to the laws-of Delaware-and-doing-business-in-the State-of ——————
New York, with a place of business in the County of Westchester.

3. At all times herein mentioned, Defendant RICHARD HALLOWAY , was and still is

domiciliary of the state of South Carolina.

4. The Court has subject matter jurisdiction over this action pursuant to 28 USC 1332.

5. Venue is proper in the Eastern District of New York pursuant to 28 USC 1391(b)(3).
Case 1:19-cv-05652-AT Document1 Filed 06/18/19 Page 2 of 4

STATEMENT OF FACTS
6. At all times herein mentioned, Defendant, USA TRUCK, INC., was the owner of a
2015 International Trucks motor vehicle bearing Indiana registration number 2523204.
7. At all times herein mentioned, Defendant, USA TRUCK, INC., was the owner of a
2015 trailer bearing Illinois registration number T409706.
8. At all times herein mentioned, Defendant, USA TRUCK, INC., managed the
aforesaid motor vehicle and trailer.
9. At all times herein mentioned, Defendant, USA TRUCK, INC., controlled the
aforesaid motor vehicle and trailer.
10. At all times herein mentioned, Defendant, USA TRUCK, INC., maintained the
aforesaid motor vehicle and trailer.
11. At all times herein mentioned, Defendant, RICHARD HALLOWAY, operated the
aforesaid motor vehicle and trailer.

12. At all times herein mentioned, Defendant, RICHARD HALLOWAY, operated the

 

motorvehicle and trailer inthe scope of his employmentwith USA TRUCK INC

13. At all times herein mentioned, RICHARD HALLOWAY, managed the motor vehicle
and trailer in the scope of his employment with USA TRUCK, INC.

14. At all times herein mentioned, RICHARD HALLOWAY, controlled the motor
vehicle and trailer in the scope of his employment with USA TRUCK, INC,

15. At all times herein mentioned, RICHARD HALLOWAY, maintained the motor

vehicle and trailer in the scope of his employment with USA TRUCK, INC.
Case 1:19-cv-05652-AT Document1 Filed 06/18/19 Page 3 of 4

16. At all times herein mentioned, Interstate 20 West at or near its intersection Mile Post
10, City of Bremen, County of Carroll, State of Georgia, was a public roadway, street and/or
thoroughfare.

iP, That on June 30, 2017, on Interstate 20 at or near its intersection Mile Post 10, City of
Bremen, County of Carroll, State of Georgia, the motor vehicle of the Defendant USA
TRUCK, INC., operated by RICHARD HALLOWAY was involved in a collision with a
motor vehicle occupied by the Plaintiff DOROTHY J. BROWN.

18. That as a result of the aforesaid contact, Plaintiff, DOROTHY J. BROWN, was
injured.

19. That the aforesaid occurrence was caused wholly and solely by reason of the
negligence of the Defendants without any fault or negligence on the part of the Plaintiff
contributing thereto.

20. That Defendants were negligent, careless and reckless in the ownership, operation,
management, maintenance, supervision, use and control of the aforesaid vehicles and the
Defendants were otherwise negligent, careless, and reckless under the circumstances then and
there prevailing.

21. That by reason of the foregoing, Plaintiff, DOROTHY J. BROWN, sustained severe
and permanent personal injuries; and Plaintiff, DOROTHY J. BROWN, was otherwise
damaged.

22. That Plaintiff, DOROTHY J. BROWN, is not seeking to recover any damages for

which Plaintiff has been reimbursed by insurance and/or for which insurance is obligated to
Dated:

Case 1:19-cv-05652-AT Document1 Filed 06/18/19 Page 4 of 4

reimburse Plaintiff. Plaintiff is seeking to recover only those damages not recoverable
through insurance under the facts and circumstances herein.

23. That by reason of the foregoing, Plaintiff, DOROTHY J. BROWN, has been damaged
in a sum which exceeds the jurisdictional limits of all lower courts which would otherwise
have jurisdiction.

WHEREFORE, Plaintiff(s) demand(s) judgment against the Defendants herein, in a
sum exceeding the jurisdictional limits of all lower courts which would otherwise have

jurisdiction, together with the costs and disbursements of this action.

 

New York, New York
Thursday, June 13, 2019

Yours.et

Z gly]
(LE
“x “Ronald Ramo
YADGAROV & ASSOCIATES, PLLC
Attorneys for Plaintiff

DOROTHY J. BROWN
608 Fifth Avenue, Ste. 1000
New York, NY 10020
Tel:212-581-2500

Our File No. 17-3215
